Exhibit 99.1 Contacts:Pat Sheaffer, Ron Wysaske or Kevin Lycklama, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earnings Increase to $1.5 Million in Fourth Fiscal Quarter; Led by Credit Quality Improvements and Net Interest Margin Expansion Vancouver, WA – April 30, 2015 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported that it earned $1.5 million, or $0.07 per diluted share, in the fourth fiscal quarter ended March 31, 2015 compared to $1.1 million, or $0.05 per diluted share, in the preceding quarter. In the fourth quarter of fiscal 2014, earnings totaled $16.6 million, or $0.74 per diluted share, which included a $15.1 million recapture of its deferred tax asset valuation allowance. For all of fiscal year 2015, net income was $4.5 million, or $0.20 per diluted share, compared to $19.4 million, or $0.87 per diluted share, in fiscal year 2014. “We closed our fiscal year with a solid fourth quarter, building on the momentum we have established over the past year,” said Pat Sheaffer, chairman and chief executive officer. “We are continuing to generate solid year-over-year growth in our loan and deposit portfolios, while growing our revenues, improving asset quality and enhancing operating efficiencies. With these accomplishments in place, we were pleased to be able to reinstate payment of a cash dividend to our shareholders this quarter.” Riverview Asset Management and Trust Company (“RAMCO”) had strong growth in the fourth quarter with assets under management increasing to $409.3 million at March 31, 2015. “We have continued with our success story again this quarter,” stated John Karas, president and chief executive officer of RAMCO. “Assets under management increased over $30 million this quarter and have grown nearly 14% during the past year. We have been serving the Southwest Washington market for more than 15 years and we remain committed to staying local and continuing to provide top quality service in our local markets.” Fourth Quarter Highlights (at or for the period ended March 31, 2015) · Reinstated quarterly cash dividend of $0.01125 per share. · Fourth quarter net income was $1.5 million, or $0.07 per diluted share. · Fourth quarter pre-tax income increased to $2.2 million compared to $1.7 million in the preceding quarter and $1.5 million a year ago. · Net interest margin expanded 13 basis points during the quarter to 3.71%. · Net loans increased to $569.0 million compared to $520.9 million a year ago (9.2% increase). · Classified assets decreased $6.0 million during the current quarter to $16.8 million (26.4% decline). · NPAs declined to 0.81% of total assets from 2.64% a year ago. · Riverview Asset Management Corporation’s assets under management increased $32.7 million during the quarter to $409.3 million. · Total risk-based capital ratio was 15.89% and Tier 1 leverage ratio was 10.89%. Balance Sheet Review Net loans increased to $569.0 million at March 31, 2015. Loan originations totaled $47.1 million during the quarter compared to $36.3 million in the third fiscal quarter. Average loan balances increased $31.8 million during the fourth quarter compared to the preceding quarter. Net loan balance increased 9.2% compared to $520.9 million a year ago. At RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 2 March 31, 2015, there was $53.0 million in the loan pipeline and $21.2 million in undisbursed construction loans that are anticipated to fund over the next fiscal year. “The greater Portland/Vancouver market continues to generate strong job growth, attract population in-migration and is recovering at a faster pace than much of the nation,” said Ron Wysaske, president and chief operating officer. “Consequently, over the past year, we have generated solid growth in nearly every major category of our loan portfolio, with accelerating expansion in construction lending and commercial loans.” Total deposits increased to $720.9 million at March 31, 2015, compared to $690.1 million a year earlier and $689.3 million at December 31, 2014. The Company continues to focus on attracting core deposits and building long-term customer relationships. As of March 31, 2015, checking accounts represented 37.1% of total deposits (interest checking accounts represent 16.0% and non-interest checking accounts represent 21.1%). Average deposit balances were $711.5 million for the quarter-ended March 31, 2015 compared to $693.7 million in the preceding quarter. The Company continues to focus on improving value for its shareholders. At March 31, 2015, shareholders’ equity improved to $103.8 million compared to $98.0 million a year earlier. Tangible book value improved to $3.46 per share at March 31, 2015 compared to $3.20 per share a year ago. The Company paid a $0.01125 cash dividend on April 21, 2015. Credit Quality “Credit quality continues to improve reflecting the diligence of our team and the improving local economy,” said Dan Cox, executive vice president and chief credit officer. “The positive momentum we have gained while working our problem asset balances down has allowed us to focus more attention on growing our loan portfolio.” Classified assets decreased $6.0 million during the quarter to $16.8 million at March 31, 2015, compared to $22.9 million at December 31, 2014. The classified asset ratio decreased to 17.0% at March 31, 2015, compared to 23.8% three months earlier. During the past twelve months, Riverview has reduced its classified assets by $26.6 million, or 61.2%. Riverview’s real estate owned (“REO”) balances were $1.6 million at March 31, 2015. Sales of REO properties remained strong with total sales of $709,000 during the quarter, with no write-downs and $708,000 in additions. Riverview recorded a $750,000 recapture of loan losses during the fourth quarter of fiscal 2015 compared to a $400,000 recapture of loan losses during the preceding quarter. For the full year, Riverview recorded a $1.8 million recapture of loan losses compared to a $3.7 million recapture in fiscal year 2014. The recapture of loan losses reflects the continued improvement in credit quality as well as the positive impact from continued loan recoveries. Net loan charge-offs totaled $189,000 during the quarter compared to net recoveries of $100,000 in the preceding quarter. For the full year, Riverview had net recoveries of $11,000. The allowance for loan losses at March 31, 2015 totaled $10.8 million, representing 1.86% of total loans and 202.4% of nonperforming loans. Income Statement Riverview’s fiscal fourth quarter net interest income was $6.9 million, which was a 16.1% increase compared to $6.0 million in the fiscal fourth quarter a year ago and a 2.9% increase compared to $6.7 million in the preceding quarter. For the fiscal year, net interest income increased to $26.7 million compared to $24.2 million in fiscal year 2014. Higher average balances in both the loan and investment portfolios led to the increase. “Over the past year, we have grown the loan portfolio and allocated additional cash balances into higher yielding loan and investment products which helped our net interest margin expand 13 basis points during the quarter compared to three months earlier and improve by 38 basis points compared to the year ago quarter,” said Kevin Lycklama, executive vice president and chief financial officer. “This margin expansion, coupled with the growth in our loan and investment portfolios, has resulted in an increase in our net interest income of nearly $2.5 million during this past fiscal year. We anticipate that we will continue to see positive results from these changes in the coming fiscal year.” Riverview’s net interest margin increased to 3.71% in the fiscal fourth quarter from 3.58% for the preceding quarter and 3.33% in the fiscal fourth quarter a year ago. Part of this increase was due to the collection of interest from a prior RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 3 nonaccrual loan of $102,000, which contributed approximately five basis points to the margin in the fourth quarter. For the fiscal year, Riverview’s net interest margin improved 22 basis points to 3.59% compared to 3.37% in fiscal 2014. Non-interest income was $2.2 million in the fourth quarter compared to $1.9 million in the fourth quarter a year ago and $2.3 million in the preceding quarter. Asset management fees increased to $727,000 during the quarter compared to $694,000 in the fourth quarter a year ago. For fiscal 2015, non-interest income increased to $8.9 million compared to $8.4 million in fiscal 2014. “We were pleased with the growth we have seen in non-interest income over the past year,” stated Lycklama. “Continuing to grow non-interest income will be a top priority for the Company in the coming fiscal year. We have several initiatives in place which we anticipate will help us to further expand on these revenues.” Riverview’s non-interest expense was $7.7 million in the fourth quarter compared to $7.6 million in the preceding quarter and $7.5 million in the fourth quarter a year ago. For fiscal year 2015, Riverview’s non-interest expenses decreased to $30.7 million compared to $32.0 million in the prior fiscal year. Capital Riverview continues to maintain capital levels in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 15.89%, Tier 1 leverage ratio of 10.89% and tangible common equity to tangible assets of 9.35% at March 31, 2015. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (GAAP), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) March 31, 2015 December 31, 2014 March 31, 2014 Shareholders' equity $ $ $ Goodwill Other intangible assets, net Tangible shareholders' equity $ $ $ Total assets $ $ $ Goodwill Other intangible assets, net Tangible assets $ $ $ RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 4 About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $859 million, it is the parent company of the 92 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 17 branches, including twelve in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its liquidity and earnings; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2015 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) March 31, 2015 December 31, 2014 March 31, 2014 ASSETS Cash (including interest-earning accounts of $45,490, $5,872 $ $ $ and $51,715) Certificate of deposits held for investment Loans held for sale Investment securities available for sale, at fair value Mortgage-backed securities held to maturity, at amortized 86 88 Mortgage-backed securities available for sale, at fair value Loans receivable (net of allowance for loan losses of $10,762, $11,701 and $12,551) Real estate and other pers. property owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Core deposit intangible, net 2 8 26 Bank owned life insurance TOTAL ASSETS $ $ $ LIABILITIES AND EQUITY LIABILITIES: Deposit accounts $ $ $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Federal Home Loan Bank Advances - - Junior subordinated debentures Capital lease obligation Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - - - Common stock, $.01 par value; 50,000,000 authorized, March 31, 2015 – 22,489,890 issued and outstanding; December 31, 2014 - 22,471,890 issued and outstanding; March 31, 2014 – 22,471,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership trust ) ) ) Accumulated other comprehensive loss ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ $ RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 6 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended Twelve Months Ended (In thousands, except share data)(Unaudited) March 31, Dec. 31, March 31, March 31, March 31, INTEREST INCOME: Interest and fees on loans receivable $ Interest on investment securities-taxable 75 80 Interest on mortgage-backed securities Other interest and dividends 97 Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense Net interest income Recapture of loan losses ) Net interest income after recapture of loan losses NON-INTEREST INCOME: Fees and service charges Asset management fees Gain on sale of loans held for sale 58 Bank owned life insurance income Other 45 7 Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and depreciation Data processing Amortization of core deposit intangible 6 6 7 24 40 Advertising and marketing expense FDIC insurance premium State and local taxes Telecommunications 72 73 77 Professional fees Real estate owned expenses 93 99 Other Total non-interest expense INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME $ Earnings per common share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 7 (Dollars in thousands) At or for the three months ended At or for the twelve months ended March 31, 2015 Dec. 31, 2014 March 31, 2014 March 31, 2015 March 31, 2014 AVERAGE BALANCES Average interest–earning assets $ Average interest-bearing liabilities Net average earning assets Average loans Average deposits Average equity Average tangible equity ASSET QUALITY March 31, Dec. 31, March 31, Non-performing loans Non-performing loans to total loans 0.92% 1.33% 2.64% Real estate/repossessed assets owned Non-performing assets Non-performing assets to total assets 0.81% 1.13% 2.64% Net loan charge-offs in the quarter Net charge-offs in the quarter/average net loans 0.13% (0.07)% 0.23% Allowance for loan losses Average interest-earning assets to average interest-bearing liabilities 128.40% 129.81% 123.99% Allowance for loan losses to non-performing loans 202.37% 151.39% 89.25% Allowance for loan losses to total loans 1.86% 2.02% 2.35% Shareholders’ equity to assets 12.09% 12.30% 11.88% CAPITAL RATIOS Total capital (to risk weighted assets) 15.89% 15.59% 16.66% Tier 1 capital (to risk weighted assets) 14.63% 14.33% 15.40% Common equity tier 1 (to risk weighted assets) 14.54% N/A N/A Tier 1 capital (to leverage assets) 10.89% 10.72% 10.71% Tangible common equity (to tangible assets) 9.35% 9.46% 9.02% DEPOSIT MIX March 31, Dec. 31, March 31, Interest checking $ $ $ Regular savings Money market deposit accounts Non-interest checking Certificates of deposit Total deposits $ $ $ RVSB Reports Fourth Quarter Fiscal 2015 Profits April 30, 2015 Page 8 COMPOSITION OF COMMERCIAL AND CONSTRUCTIONLOANS Commercial Commercial Real Estate Real Estate & Construction Commercial Mortgage Construction Total March 31, 2015 (Dollars in thousands) Commercial $ $
